DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 20- 23, drawn to a method and an autonomous vehicle comprising of a radio frequency module and output module that outputs the noise area information and performs autonomous driving according to driving information selected for each noise area, classified in G05D1/028 – using a RF signal; H04W4/44 – communication between vehicles and infrastructures; H04W4/029 – Location-based management or tracking services.
II. Claims 12-19, drawn to an autonomous vehicle comprising a camera sensor and radio frequency module that identifies and calculates the speed of noise vehicles and performs autonomous driving to maintain a specific distance from the noise vehicle, classified in G05D1/028 – using a RF signal; H04W4/44 – communication between vehicles and infrastructures; H04W4/029 – Location-based management or tracking services; G05D1/0231 – using optical position detecting means; B60W40/105 – Speed; B60W2420/42 – Image sensing, e.g. optical camera. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related system (apparatus) claims. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, Invention I recites that an autonomous vehicle… receiving information for noise-making areas… outputting information for noise areas exceeding a reference noise value… controls to perform autonomous driving according to driving information selected for each noise area. Whereas, Invention II recites an autonomous vehicle comprising a camera sensor for taking photographs outside the vehicle… transmitting and receiving wireless signals from and to the outside… identifying a noise vehicle… calculating the speed of the noise vehicle.. and control the speed of the autonomous vehicle so as to maintain a specific distance from the noise vehicle. As such, Invention I controls the vehicle based on received information of noise-making areas and Invention II controls the vehicle based on identifying and calculating the speed of noise-making vehicles. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because Invention I is independent or distinct from Invention II for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to the other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
A telephone call was made to Minseung Ahn on January 4, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                        /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662